DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on January 27, 2021 has been entered. Claims 1-8 and 11-21 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on October 6, 2020.

Response to Arguments
Applicant’s arguments see page 7, filed January 27, 2021, with respect to the title objections have been fully considered and are persuasive.  The title objections have been removed based on the current claim amendments.
Applicant’s arguments see page 7, filed January 27, 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments see pages 7-10, filed January 27, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.



Allowable Subject Matter

Claims 1-8 and 11-21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “and executing smoothing processing on the generated bitmap data, wherein the smoothing processing thickens the diagonal line within the generated bitmap data based on determination that the rendering setting is included in the print data, and the smoothing processing thins the diagonal line within the generated bitmap data based on determination that the rendering setting is not included in the print data” as the references only disclose interpreting printer data for determining rendering command targets inclusive of automatic stroke adjustment commands and post processing smoothing for diagonal lines, however, the references fail to explicitly disclose the process of determining that the rendering setting defined as a stroke adjustment command is not provided within the print data and thus performing thinning or thickening of diagonal lines in response to the stroke adjustment presence or absence determination regarding the rendering setting for ensuring a balanced rendered output, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 14 and 18, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.

In regards to dependent claims 2-8, 11-13, 15-17, and 19-21, these claims depend from allowed base claims 1, 14, and 18, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2007/0002348 A1 – Reference is of particular relevance to the application as it discloses a method for producing images by printing a print data such as PDL as commands described in the print data determine the type of an object depicted by the print data and determine attributes other than the type of the object as determined. 
US 7,295,346 B2 – Reference is of particular relevance to the application as it discloses a method antialiasing images that contain one or more image objects such as colored text, line art, and graphical objects, such that the edge pixels of an anti-aliased image object will exhibit relatively uniform values, and the appearance of the image object is thereby improved.
US 8,384,964 B2 – Reference is of particular relevance to the application as it discloses a method for separating input image data to determine a character area to be smoothened by an MTF correction unit for subsequent print out.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619